PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/534,153
Filing Date: 7 Aug 2019
Appellant(s): FORD GLOBAL TECHNOLOGIES, LLC



__________________
Donald A. Wilkinson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/10/2022.
Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhiyuan (CN207291678 U) in view of Sobue (US 20090259395 A1). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyuan in view of Sobue as applied to claim 1 above, and further in view of Levine (US 6643578 B2). 
Claim 6-9, 11-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Zhiyuan in view of Sobue, further in view of Andersson (US 10410516 B1). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyuan in view
of Sobue and Andersson, further in view of Houxian (CN104553796 A). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyuan in view
of Sobue and Andersson, further in view of Gohlke (US 20210039663 A1). 
Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyuan in
view of Sobue, further in view of Levine. 
Claim 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyuan in view of Sobue, and further in view of Levine. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyuan in view of Sobue, and further in view of Raut (US 20200035000 A1).
Response to Argument
With regard to Appellants arguments directed toward the contingent limitation of step (b), examiner respectfully disagrees. See MPEP 2111.04 “Contingent Limitations” where: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.”
	On pages 7 -8 of the Appellant’s Brief, Applicant argues that Zhiyuan teaches away from the limitations in claim 1 and therefore cannot properly be used because the speed is limited in Zhiyuan based solely on ambient light without regard to time of day, location or date.  However, Examiner disagrees because the aspect of employing a GPS and telematics system to confirm that the vehicle is operating during night conditions was rejected using the reference Sobue, not reference Zhiyuan. See MPEP 2145 IV, “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” Further, Zhiyuan does not expressly prohibit the use of a global positioning system or a telematics system used to confirm that the vehicle is operating during night conditions, nor does this feature render Zhiyuan unsatisfactory for its intended purpose. 
	On page 8-9, Appellant argues that Sobue would not combine with Zhiyuan to render claim 1 obvious because Sobue teaches detecting a position of a vehicle on a road of a map and setting a speed limit for that road itself, but only when the road has different speed limits based on whether it is day or night. However, Examiner respectfully disagrees. Reference Zhiyuan relates to automobile speed limiters based on whether the vehicle is traveling during day or night, and reference Sobue also relates to automobile speed limiters based on whether the vehicle is traveling during day or night with an additional feature of employing a GPS and telematics device to confirm if the vehicle is traveling during day or night. It is believed it would be obvious to incorporate employing a GPS and telematics device to confirm if the vehicle is traveling during day or night, because it allows the invention of Zhiyuan to be improved by including this feature. See MPEP 2143 (C), which notes that a proper rationale for a conclusion of obviousness is the use of a known technique to improve similar devices.” 
On page 9 of Appellant’s argument, Appellant argues that claim 1 sets a maximum vehicle speed when night drive mode is activated, without regard to the speed limit on the road and without whether the road has a daytime speed limit and a separate nighttime speed limit which is taught in Sobue. In response, Examiner argues that Zhiyuan [0007]-[0008] remedies the deficiency by providing an automobile speed limiter based on environmental brightness that can combine with the environmental brightness detected by the light sensor to limit the maximum speed of the automobile.
	On page 9-11, Appellant argues that the combination of Zhiyuan in view of Sobue is in error because the addition of the GPS/telematics system of Sobue to Zhiyuan provides no functionality with regard to the purpose of the invention of Zhiyuan and therefore defeats the purpose of Zhiyuan. However, Appellant disagrees, by employing the GPS/telematics system of Sobue to Zhiyuan, it improves Zhiyuan by providing a second form of confirmation that the vehicle is travelling during day or night conditions. See MPEP 2143 (C), which notes that a proper rationale for a conclusion of obviousness is the use of a known technique to improve similar devices.”  

	On page 12-13, Appellant argues that the Examiner is in error by implying that Zhiyuan has a “night drive mode.” Examiner respectfully disagrees because reference Levine is relied upon for teaching activating the night drive mode. See MPEP 2145 IV, “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.”

	On page 13, Appellant argues that claims 6-9, 11, 12, and 14 are patentable because they depend from claim 1 and therefore are distinguished from Zhiyuan in view of Sobue. Examiner respectfully disagrees based on reasons discussed above regarding claim 1.

	On page 13-14, Appellant argues that claim 10 recites “when determining if the driver override request is requested includes activating a vehicle siren and activating a button in the vehicle.” Appellant argues that the Examiner cites an alarm to a driver that is activated in Houxian which is not equivalent to a vehicle siren, in which “a siren, such as on a police car or ambulance is to let other drivers known there is an emergency situation, not to notify the driver since the driver would be the one turning on the siren.”  However, Examiner respectfully disagrees. The definition of a siren, according to Merriam-Webster dictionary, is “a device often electrically operated for producing a penetrating warning sound.” Therefore, Houxian in fact does teach an alarm that outputs a warning sound. Further, Appellant has not written into claim 12 that the siren is designed to notify other drivers of an emergency. See MPEP 2145 VI, “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.”

	On page 14, Appellant argues that claim 13 depends from claim 1 and therefore is patentable. Examiner respectfully disagrees for reasons discussed above regarding claim 1.

	On page 14-15, Appellant argues that claim 15 depends from claim 1 and therefore is patentable. Examiner respectfully disagrees for reasons discussed above regarding claim 1. Appellant also argues that reference Levine does not teach increasing a boost assist for a braking system. However, Examiner disagrees. Levine teaches applying further braking control as needed if the vehicle fails to fully stop, due to poor brakes, worn tires, slippery roads, etc. (Levine; Col. 3, lines 10-20).

	On page 15, Appellant argues that claim 16 recites “altering operation of a drive dynamics system” which is not taught by reference Levine. However, Examiner respectfully disagrees. Braking traction makes up a part of the drive dynamics, therefore when the night drive mode used in Levine increases the amount of braking control, this is considered altering the drive dynamics system.

	On page 16-17, Appellant argues that claims 17 and 19 are patentable for the same reasons as previously stated in claim 1 and 4. Examiner respectfully disagrees, support can be found in the above reasonings as described for claim 1 and 4.

	On page 17, Appellant argues that claim 18 depends on claim 17 and relies on previous arguments for claim 17 as a reason that claim 18 is distinguished from Zhiyuan in view of Sobue and Levine. However, Examiner respectfully disagrees and support can be found in the above reasonings as described in claim 17 and, similarly, claim 1.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/B.R.P./06/06/2022Examiner, Art Unit 3661        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661       

                                                                                                                                                                                                                                                                                                                                                                                                 
Conferees:
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661     

/BRITTANY RENEE PEKO/Examiner, Art Unit 3661                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.